Case 0:18-cv-62395-FAM Document 28 Entered on FLSD Docket 03/01/2019 Page 1 of 10



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 18-62395-CIV-MORENO/SELTZER


  ALEXANDER PODZEMELNYY, and other
  similarly situated individuals,

                Plaintiff(s),

  vs.

  PROLOG CORP., VOLODYMYR
  HENDRIK, and NATALIYA HENDRIK,

             Defendants.
  ___________________________________/

                                REPORT AND RECOMMENDATION

         THIS CAUSE is before the Court on Plaintiff’s Motion to Dismiss Counterclaims

  (“Motion”) (DE 15) and was referred to the undersigned Magistrate Judge pursuant to 28

  U.S.C. § 636 and the Magistrate Rules of the Local Rules of the United States District

  Court for the Southern District of Florida. (DE 12). The undersigned has carefully reviewed

  the file, including the response to the Motion (DE 20), and the reply thereto (DE 21), and

  is otherwise fully advised in the matter. For the reasons set forth below, the undersigned

  RECOMMENDS that the Motion (DE 15) be GRANTED and that the Counterclaims be

  DISMISSED WITH PREJUDICE.

  I.     BACKGROUND

         Alexander Podzemelnyy (“Podzemelnyy” or “Plaintiff”) filed a four-count Complaint

  in this Court against Defendants for wage and hour violations arising under the Fair Labor

  Standards Act (“FLSA”) and Florida law. (DE 1). Podzemelnyy alleges that while employed

  as a dispatcher for a trucking business, he did not receive minimum wages, overtime
Case 0:18-cv-62395-FAM Document 28 Entered on FLSD Docket 03/01/2019 Page 2 of 10



  payments, and commissions (“wages”) owed to him by the business. Podzemelnyy sues

  to recover those wages.

         In response, Defendants filed an Answer and Affirmative Defenses. (DE 10).

  Defendants also asserted Counterclaims that frame the backdrop to the Motion. (Id.). The

  Counterclaims consist of three counts, all arising under Florida law: (1) civil theft (Count

  I); (2) misappropriation of trade secrets (Count II); and (3) civil conspiracy (Count III). The

  conspiracy count is predicated on the same conduct giving rise to Counts I and II.1

         According to Defendants, following a dispute over the distribution of profits,

  Podzemelnyy and his nonparty spouse, Vadim Zemlyanoy (“Zemlyanoy”), conspired to

  steal trade secrets and cash from the corporation and from Nataliya Hendrik’s personal

  bank account. Defendants allege that Zemlyanoy was a 50-percent shareholder of the

  corporation and that Zemlyanoy permitted Podzemelnyy to access bank login information

  in furtherance of the purported misdeeds.

         Podzemelnyy has moved to dismiss the state-law Counterclaims for lack of

  supplemental jurisdiction. Because the Counterclaims are too attenuated from the wage

  claims in the Complaint and do not arise from a common nucleus of operative fact, the

  undersigned concludes that the Court does not have the power to hear the supplemental

  claims and recommends the Motion (DE 15) be granted. Furthermore, even if the Court

  had the power to hear the supplemental claims, the undersigned concludes that the Court

  should nonetheless decline its discretionary exercise of supplemental jurisdiction. Not only

  do the Counterclaims risk a reduction in the FLSA award that would be inconsistent with


         1
           The conspiracy count also implicates a prospective party whom Defendant is
  moving to join in this action. (DE 25).

                                                2
Case 0:18-cv-62395-FAM Document 28 Entered on FLSD Docket 03/01/2019 Page 3 of 10



  the objectives of that statute, but § 1367(c) considerations militate against the exercise of

  supplemental jurisdiction.

  II.    MOTION TO DISMISS

         A.     Supplemental Jurisdiction

         In civil actions where district courts have original jurisdiction, 28 U.S.C. § 1367(a)

  provides district courts with supplemental jurisdiction “over all other claims that are so

  related to claims in the action within such original jurisdiction that they form part of the

  same case or controversy under Article III of the United States Constitution.” Id. “The

  constitutional ‘case or controversy’ standard confers supplemental jurisdiction over all state

  claims which arise out of a common nucleus of operative facts with a substantial federal

  claim.” Parker v. Scrap Metal Processors, Inc., 468 F.3d 733, 743 (11th Cir. 2006)

  (emphasis added). This requirement is met where the federal and state claims “involve the

  same facts, occurrences, witnesses, and evidence,” even where the elements of the state

  and federal claims differ. Palmer v. Hosp. Auth. of Randolph County, 22 F.3d 1559, 1566

  (11th Cir. 1994).

         Whereas § 1367(a) “delineates the power of the federal courts to hear supplemental

  claims and claims against supplemental parties,” § 1367(c) “describes the occasions on

  which a federal court may exercise its discretion not to hear a supplemental claim or admit

  a supplemental party, despite the power of the court to hear such a claim.” Palmer, 22

  F.3d at 1566 (emphasis in original). Both aspects will be addressed in turn.2



         2
           Section 1367(b) pertains to situations in which only diversity jurisdiction “serves
  as an anchor on which to moor supplemental claims” and, thus, is not relevant to this
  dispute. See id. at n.9.

                                                3
Case 0:18-cv-62395-FAM Document 28 Entered on FLSD Docket 03/01/2019 Page 4 of 10



         B.      Court’s Power to Adjudicate the Supplemental Claims – § 1367(a)

           Claims brought pursuant to the FLSA are grounded in federal law and, therefore,

  give rise to federal jurisdiction. 29 U.S.C. § 216(b); 28 U.S.C. § 1331. The question here

  is whether the wage claims in the Complaint and the state-law Counterclaims arise out of

  a common nucleus of operative fact such that the Court has the power to hear the

  supplemental claims. The undersigned concludes that the Court does not possess that

  power.

         The Complaint sets forth straightforward wage claims whereas the Counterclaims

  seek injunctive relief and damages for civil theft, misappropriation of trade secrets, and civil

  conspiracy arising from alleged transfers from Defendants’ bank accounts or personal

  credit cards and the alleged theft of a data system. As a result, the evidence required to

  prove the claims raised in the Complaint will be almost entirely unconnected to and

  independent of the claims raised in the Counterclaims. More specifically, Podzemelnyy’s

  wage claims deal with the nonpayment of wages over the period of approximately ten

  months from July 20, 2017, to May 8, 2018. In contrast to these wage claims, Count I (civil

  theft) alleges two thefts that occurred on a single day, May 8, 2018 (the last day of

  Podzemelnyy’s employment), Count II (misappropriation of trade secrets),3 describes a


         3
         To prove their Counterclaim for misappropriation of trade secrets, Defendants
  would need to show that:

         (1) [they] possessed secret information and took reasonable steps to protect
         its secrecy and (2) the secret [they] possessed was misappropriated, either
         by one who knew or had reason to know that the secret was improperly
         obtained or by one who used improper means to obtain it. See Fla. Stat.
         § 688.002. To qualify as a trade secret, the information that [they] seek[] to
         protect must derive economic value from not being readily ascertainable by
         others and must be the subject of reasonable efforts to protect its secrecy.

                                                 4
Case 0:18-cv-62395-FAM Document 28 Entered on FLSD Docket 03/01/2019 Page 5 of 10



  single misappropriation that occurred on a single day, May 8, 2018, and Count III (civil

  conspiracy) addresses a conspiracy to commit the acts described in Counts I and II on a

  single day, May 8, 2018. To succeed at trial on the Counterclaims, Defendants would not

  only be required to introduce substantial evidence of the corporate structure and the

  authority and regular business practices of its principals, but they would also have to join

  an additional party. (DE 25). The only nexus between the wage claims and the state law

  Counterclaims appears to be that, broadly speaking, the employment relationship provided

  Podzemelnyy and his nonparty spouse with the opportunity to engage in the alleged

  malfeasance. This link is too attenuated to support supplemental jurisdiction under 28

  U.S.C. §1367.

         In sum, the occurrences and transactions giving rise to the wage claims and the

  state law Counterclaims are distinct, and the supporting evidence for the respective claims




         See American Red Cross v. Palm Beach Blood Bank, Inc., 143 F.3d 1407,
         1410 (11th Cir.1998) (applying Florida law); Bestechnologies, Inc. v. Trident
         Envt. Sys., Inc., 681 So.2d 1175, 1176 (Fla. 2d DCA 1996) (defining trade
         secret).

  Del Monte Fresh Produce Co. v. Dole Food Co., 136 F. Supp. 2d 1271, 1291 (S.D. Fla.
  2001). To establish this claim, Defendants would need to come forward with expert
  witnesses and numerous additional fact witnesses, and the testimony of these witnesses
  would have no bearing on the wage claims.

                                               5
Case 0:18-cv-62395-FAM Document 28 Entered on FLSD Docket 03/01/2019 Page 6 of 10



  are similarly distinct.4 Accordingly, the wage claims in the Complaint and state law

  Counterclaims do not arise out of a common nucleus of operative fact.

         Indeed, trial courts this District have routinely dismissed state-law contract and tort

  counterclaims where a FLSA claim served as the basis for original jurisdiction. E.g., Leite

  v. Tremron, Inc., 2012 WL 4049962 (S.D. Fla. Sept. 13, 2012) (Moreno, D.J.) (“In cases

  where a FLSA claim serves as the underlying basis for original jurisdiction, this Court has

  generally been reluctant to find that additional state law contract or tort claims form part of

  the same ‘case or controversy’ as the federal claim.”); Fernandez v. Xpress Painting Corp.,

  2012 WL 3562255 (S.D. Fla. Aug. 17, 2012) (Moreno, D.J.) (dismissing contract and

  equitable counterclaims); Vallesillo v. Remaca Truck Repairs, Inc., 2009 WL 4807397

  (S.D. Fla. Dec. 4, 2009) (Marra, D.J.) (dismissing contract counterclaim); Nelson v. CK

  Nelson, Inc., 2008 WL 2323892 (S.D. Fla. June 2, 2008) (Marra, D.J.) (same).

         Accordingly, the undersigned concludes that, because the claims in the Complaint

  and Counterclaims do not arise from a common nucleus of operative fact, the Court cannot

  exercise supplemental jurisdiction over the Counterclaims.




         4
            Defendants appear to focus their analysis on whether the Counterclaims are
  compulsory or permissive. They contend that a compulsory counterclaim automatically
  confers supplemental jurisdiction. However, “after Congress passed § 1367 in 1990, the
  distinction between a compulsory and a permissive counterclaim ceased to be relevant in
  determining whether a court has jurisdiction over a state-law counterclaim. . . .” Gonzalez
  v. Batmasian, 239 F. Supp. 3d 1363, 1365 (S.D. Fla. 2017) (citing Channell v. Citicorp Nat.
  Servs., Inc., 89 F.3d 379, 385 (7th Cir. 1996) (“Now that Congress has codified the
  supplemental jurisdiction in § 1367(a), courts should use the language of the statute to
  define the extent of their powers.”)).


                                                6
Case 0:18-cv-62395-FAM Document 28 Entered on FLSD Docket 03/01/2019 Page 7 of 10



         C.     Court’s Discretion to Adjudicate Supplemental Claims – § 1367(c)

         Even if this Court had the power to exercise supplemental jurisdiction over the state

  law Counterclaims, the undersigned recommends that the Court decline to do so. Section

  1367(c) sets forth four factors for a court’s consideration in deciding whether to exercise

  supplemental jurisdiction:

         (1) the claim raises a novel or complex issue of State law,

         (2) the claim substantially predominates over the claim or claims over which
         the district court has original jurisdiction,

         (3) the district court has dismissed all claims over which it has original
         jurisdiction, or

         (4) in exceptional circumstances, there are other compelling reasons for
         declining jurisdiction.

  28 U.S.C. § 1367(c). Section 1367(c)(4) is deemed to further encompass considerations

  of “judicial economy, convenience, fairness to the parties. . . .” Parker, 468 F.3d at 743.

  “Any one of the section 1367(c) factors is sufficient to give the district court discretion to

  dismiss a case’s supplemental state law claims.” Id. at 743.

         The undersigned concludes that the interests of judicial economy would not be

  promoted by adjudicating the supplemental claims in the federal court. In this instance,

  adjudicating the civil theft and trade secret misappropriation Counterclaims in this federal

  court, as opposed to the state court, would not diminish the risk of inconsistent judgments,

  as those Counterclaims are distinct from the wage claims in the Complaint. Cf. PTA-FLA,

  Inc. v. ZTE USA, Inc., 844 F.3d 1299, 1312 (11th Cir. 2016). Moreover, given the relative

  simplicity of the wage claims in the Complaint, the state-law Counterclaims would clearly

  predominate in any litigation.    Substantial additional evidence would be required to


                                                7
Case 0:18-cv-62395-FAM Document 28 Entered on FLSD Docket 03/01/2019 Page 8 of 10



  adjudicate the state civil theft claim, the state conspiracy claim, and, in particular, the

  relatively complex state trade secret misappropriation claim.           In sum, prudential

  considerations militate against the Court’s discretionary exercise of supplemental

  jurisdiction over the state-law Counterclaims.

          D.      Brennan Rule

          Finally, the undersigned notes that the litigants have argued the applicability of the

  so-called “Brennan Rule.” In Brennan v. Heard, 491 F.2d 1, 3-4 (5th Cir. 1974), the court

  reversed a set-off against an award for back pay in a FLSA action, reasoning that set-offs

  “deprive the employee of the ‘cash in hand’ contemplated by the Act, and are therefore

  inappropriate in any proceeding brought to enforce the FLSA minimum wage and overtime

  provisions. . . .” Id. at 4.

          Although Defendants contend that they do not actually seek a set-off, their

  affirmative defenses indicate otherwise. (DE 10, p. 10, ¶ 13). Defendants’ suggested

  distinction between a set-off defense and an “affirmative” request for damages arising from

  the same allegations, amounts to a distinction without a difference as concerns the

  Brennan Rule. Any recovery under Defendants’ Counterclaims would reduce

  Podzemelnyy’s FLSA recovery below the minimum amount required by statute and would

  therefore be inappropriate. The principles espoused in Brennan reinforce the conclusion

  that the Court should decline to exercise its supplemental jurisdiction over the state-law

  Counterclaims. Accord Leite, 2012 WL 4049962, **3-4; Fernandez, 2012 WL 3562255,

  *4; Vallesillo, 2009 WL 4807397, *3; Nelson, 2008 WL 2323892, *3.




                                                8
Case 0:18-cv-62395-FAM Document 28 Entered on FLSD Docket 03/01/2019 Page 9 of 10



  III.   CONCLUSION

         The undersigned concludes that the Court lacks the power to adjudicate the

  supplemental claims and, alternatively, that the Court should exercise its discretion to

  decline to adjudicate those claims. Accordingly, the undersigned recommends that

  Plaintiff’s Motion to Dismiss Defendants’ Counterclaims (DE 15) be GRANTED and that

  the Defendants’ Counterclaims be DISMISSED WITH PREJUDICE.

         The parties will have fourteen (14) days from the date of being served with a copy

  of this Report and Recommendation within which to file written objections, if any, with the

  Honorable Federico A. Moreno, United States District Judge. Failure to file objections

  timely shall bar the parties from a de novo determination by the District Judge of an issue

  covered in the Report and shall bar the parties from attacking on appeal unobjected-to

  factual and legal conclusions contained in this Report except upon grounds of plain error

  if necessary in the interest of justice. See 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S.

  140, 149 (1985); Henley v. Johnson, 885 F.2d 790, 794 (11th Cir. 1989); 11th Cir. R. 3-1

  (2017).

         DONE AND SUBMITTED in Chambers, Fort Lauderdale, Florida, this 1st day of

  March 2019.




                                              9
Case 0:18-cv-62395-FAM Document 28 Entered on FLSD Docket 03/01/2019 Page 10 of 10



   Copies via CM/ECF to:

   Honorable Federico A. Moreno
   United States District Judge

   All counsel of record




                                       10
